COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Edward Dwayne Henry V. The State of Texas

Appellate case number:    01-12-00523-CR

Trial court case number: 1315578

Trial court:              180th District Court of Harris County

Date motion filed:        August 6, 2013

Party filing motion:      Edward Dwayne Henry

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Rebeca Huddle
                         Acting Individually      Acting for the Court

Panel consists of: Justices Keyes, Sharp, and Huddle


Date: August 21, 2013